On Rehearing.
Strahan, C. J.
A petition for a rehearing has been filed herein; and upon further consideration of the matter, I am satisfied the former opinion must be modified so far as it undertook to construe the twenty-third subdivision of the will, and in postponing the distribution. The twenty-third subdivision provides: “All the rest, residue and balance of my estate, real, personal or mixed, after satisfying all the bequests, charges and legacies hereinbefore made by me, I direct shall be converted by my executors hereinafter named into money; and the amount realized therefrom by them I give and bequeath in the manner following: I give and bequeath to my nephew Ralph W. Hoyt, as trustee, forty per centum thereof to be invested by him in such manner as to him shall seem fit; and the income to be derived therefrom is to be paid every three months to my sister, Harriet N. Morse; and in the event of her death, leaving her husband surviving her, then the income of said forty per centum shall be paid every three months to her daughters, Eugenia Morse, Emma Morse, and Harriet Morse, or to the survivor of them, or either of them, in equal proportions, share and share alike; and after the death of both their father and mother, it is my will that said forty per eentum of the residue of my estate shall be equally divided share and share alike among said daughters of my sister, Harriet N. Morse, or the survivors of said daughters, or either of them; and in the event that the said Eugenia, Emma, and Harriet Morse, or either of them, do not survive both their father and mother, then it is my will that said forty per centum of my residuary estate be paid by said Ralph W. Hoyt to the Boys’ and Girls’ Aid Society of Oregon. It is also my will that forty per centum of the sum of money realized by my executors out of the rest, residue and balance of my estate, be paid by them to my *238sister-in-law, Mrs. Jessie N. Millard, and her six children, hereinbefore named, in equal proportions, share and share alike; provided, however, that the portion thereof coming to such of the said children that are minors is to be retained by my executors and invested by them until said minors attain their legal majority; and the principal sum, together with the accumulated interest, shall be paid to each of said minors when they arrive at their majority. In the event of any of said children dying before reaching their legal majority, then it is my will that the sum devised to said children so dying shall be paid to their mother, Mrs. Jessie N. Millard. The remaining twenty per centum of the rest, residue and balance of my estate I give and bequeath to the Boys’ and Girls’ Aid Society of Oregon.”
The residue of the estate mentioned in this clause of the will must be distributed according to its provisions, as soon as realized, and will not be further subject to the charge in favor of Mrs. Morse for the purpose of making up to her the three hundred and seventy-five dollars payable to her quarterly. Under this construction of the will, the settlement of the estate is not necessarily postponed, but the same may be closed as soon as the residuary estate shall be reduced to money and ready for payment to the legatees and distributees under the will, and all other terms of the will are complied with; and the former opinion will be modified accordingly, and also, so as to conform to the construction of the twenty-third subdivision, as above suggested; and with these modifications the petition for a rehearing will be denied.